                         Case 3:19-cv-00060-RCJ-WGC Document 10 Filed 03/11/19 Page 1 of 3



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com
                   (pro hac vice application pending)
             5
                   LEE HIGH, LTD.
             6     Cecilia Lee, Esq.
                   Nevada Bar No. 3344
             7
                   Elizabeth High, Esq.
             8     Nevada Bar No. 10082
                   448 Ridge Street
             9     Reno, Nevada 89501
                   Telephone: 775.499.5712
           10      Email: c.lee@lee-high.com
           11      Email: e.high@lee-high.com

           12      Attorneys for Plaintiff HP Tuners, LLC

           13                                 UNITED STATES DISTRICT COURT

           14                                           DISTRICT OF NEVADA

           15      HP TUNERS, LLC, a Nevada limited liability         Case No. 3:19-cv-00060-RCJ-WGC
           16      company,

           17                            Plaintiff,                   NOTICE OF DEPOSITION OF BOBBIE
                                                                      CANNATA
           18             vs.
                                                                      Date of Deposition: April 10, 2019
           19
                   BOBBIE CANNATA,                                    Time of Deposition: 10:00 a.m.
           20
                                         Defendant.
           21

           22      TO: ALL INTERESTED PARTIES AND THEIR RESPECTIVE COUNSEL
           23             Pursuant to this Court’s Order to Show Cause entered on February 26, 2019, Plaintiff HP
           24      Tuners, LLC, by and through its attorneys, Cecilia Lee, Esq. and Elizabeth High, Esq., LEE HIGH,
           25      LTD., will take the deposition of Bobbie Cannata on April 10, 2019, at 10:00 a.m. at Bonanza
           26      Reporting & Videoconference Center, located at 1111 Forest Street, Reno, Nevada 89509, upon
           27      oral examination, pursuant to Fed. R. Civ. P. 45, before a Notary Public or before some other

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  1
                         Case 3:19-cv-00060-RCJ-WGC Document 10 Filed 03/11/19 Page 2 of 3



             1     officer authorized by law to administer oaths.

             2            Notice is further given that unless the parties agree or the Court orders otherwise, the

             3     examination will be recorded by stenographic and video means pursuant to Fed. R. Civ. P. 45. In

             4     the event the examination is recorded by means other than written transcription, at the time of

             5     introduction and/or filing of such recording, a written transcription of the examination shall be

             6     presented to the Court.

             7            Oral examination will continue from day-to-day until completed.

             8            DATED this 11th day of March, 2019.

             9                                                          LEE HIGH, LTD.
           10                                                           /s/ Cecilia Lee, Esq.
                                                                        CECILIA LEE, ESQ.
           11
                                                                        ELIZABETH HIGH, ESQ.
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                         Case 3:19-cv-00060-RCJ-WGC Document 10 Filed 03/11/19 Page 3 of 3



             1                                      CERTIFICATE OF SERVICE

             2            Pursuant to FRCP 5(b), I certify under penalty of perjury that I am an employee of LEE

             3     HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on March 11, 2019, I served copies

             4     of the NOTICE OF DEPOSITION OF BOBBIE CANNATA via the Court’s Notice of Electronic

             5     Filing to all those persons listed on the United States District Court CM/ECF Confirmation Sheet.

             6            DATED this 11th day of March, 2019.

             7                                                         /s/ Elizabeth Dendary, CP
                                                                       ELIZABETH DENDARY, CP
             8                                                         Certified Paralegal
             9
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  3
